Citation Nr: 1611283	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-44 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbosacral spine degenerative facet arthritis and spondylosis.

2.  Entitlement to an initial rating in excess of 10 percent for a right ankle sprain.

3.  Entitlement to an initial rating in excess of 10 percent for a left ankle sprain, status post fracture.

4.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative arthritis and patellofemoral syndrome.

5.  Entitlement to an initial compensable rating for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active duty service from July 1987 to August 2008.  Among her awards and decorations, she is the recipient of a Bronze Star Medal.

The issues were previously remanded by the Board in November 2013 for further evidentiary development for VA treatment records and to obtain examinations.  This was accomplished, and the claims were readjudicated in a February 2014 supplemental statement of the case.  For this reason, the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's lumbar spine disability more nearly approximates forward flexion greater than 30 degrees, but not greater than 60 degrees.

2.  For the entire initial rating period on appeal, radiculopathy associated with a lumbar spine disorder has not been shown.

3.  For the entire initial rating period on appeal, bilateral ankle disabilities did not manifest marked limitation of motion.

4.  For the entire initial rating period on appeal, a right knee disability has been manifested by degenerative changes with flexion, at worst, to 100 degrees and normal extension, without instability.

5.  For the entire initial rating period under appeal, hypertension has not been manifested by diastolic pressure of predominantly 100 or systolic pressure of predominantly 160 or more.


CONCLUSIONS OF LAW

1.  For the entire rating period on appeal, the criteria for an initial 20 percent rating, but no higher, for lumbosacral spine degenerative facet arthritis and spondylosis has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5237, 5242 (2015).

2.  For the entire rating period on appeal, the criteria for an initial rating in excess of 10 percent for the right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, DC 5024, 5271 (2015).

3.  For the entire rating period on appeal, the criteria for an initial rating in excess of 10 percent for the left ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, DC 5024, 5271 (2015).

4.  For the entire rating period on appeal, the criteria for an initial rating in excess of 10 percent for a right knee degenerative arthritis and patellofemoral syndrome have 

not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5260 (2015).

5.  For the entire rating period on appeal, the criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.7, 4.104, DC 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to her claims.  

Lumbar Spine Disability

The Veteran contends that her lumbar spine disability is more severe than what is contemplated by the currently-assigned 10 percent rating.  The lumbar spine disability has been rated under DC 5242 for degenerative arthritis of the spine.  Consideration of DC 5237 for lumbosacral strain is also appropriate. 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula)).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula include vertebral fracture or dislocation (DC 5235), sacroiliac injury and weakness (DC 5236), lumbosacral or cervical strain (DC 5237), spinal stenosis (DC 5238), unfavorable or segmental instability (DC 5239), ankylosing spondylitis (DC 5240), spinal fusion (DC 5241), and degenerative arthritis of the spine (DC 5242) (for degenerative arthritis of the spine, see also DC 5003).

The General Rating Formula provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned forward flexion of the thoracolumbar spine 30 degrees or less; or, unfavorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of entire spine.

The Notes following the General Rating Formula provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

DC 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula or under the IVDS Formula, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  The IVDS Formula provides a 10 percent rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1) to DC 5243 provides that, for purposes of ratings under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

Upon review of all the evidence of record, both lay and medical, for the entire initial rating period on appeal, the weight of the evidence is in equipoise as to whether the Veteran's lumbar spine disability more nearly approximates a 20 percent rating under the General Rating Formula.  

In an April 2008 VA examination, the Veteran complained of back pain as 7 out of 10, with 10 being the most severe.  She reported that she experienced an inability to remain seated for extended periods of time.  Ambulation was also noted to be difficult at times, especially during muscle spasms.  Simple tasks such a putting on socks or tying shoes were sometimes difficult.  Upon range of motion testing, flexion was limited to 90 degrees, with pain starting at 60 degrees.  Extension was to 0 degrees.  Left and right lateral rotation was noted to be from 0 to 30 degrees, with pain starting at 20 degrees.  The examiner also noted that there was no muscle atrophy or abnormality of posture.  

In a September 2012 VA examination, the Veteran reported progressively worse low back pain and occasional numbness and tingling in both legs.  Flare-ups were noted to include swelling of the low back with increased pain that limited movements, such as an inability to walk up stairs.  Range of motion testing of the lumbar spine showed flexion limited to 80 degrees, with pain starting at 60 degrees.  Extension was limited to 20 degrees with pain starting at 20 degrees.  Left and right lateral flexion was to 20 degrees and left and right lateral rotation was to 30 degrees.  

Upon repetitive use testing, the Veteran's lumbar spine was additionally limited in motion.  Specifically, flexion was limited to 50 degrees, extension was to 20 degrees, right lateral flexion was to 15 degrees, left lateral flexion was to 20 degrees, and right and left lateral rotation was to 25 degrees.  Functional loss was noted to include less movement than normal, weakened movement, pain on movement, instability of station, and interference with sitting, standing, and weight-bearing.  

The Veteran was also noted to have muscle spasms severe enough to result in abnormal gait.  Sensation to light touch was noted as "decreased" in the right and left lower legs.  She was also noted to have radicular pain involving the sciatic nerve to a "moderate" degree in the right and left lower extremities.  The examiner further indicated that the Veteran had IVDS with incapacitating episodes with a duration of at least 6 weeks for the past 12 months.  She also used assistive devices including a brace and a cane.  

In a May 2013 VA spine examination, the Veteran reported daily back pain; however, no flare-ups were reported.  Range of motion testing of the lumbar spine showed flexion limited to 65 degrees, with pain starting at 65 degrees.  Extension was limited to 20 degrees with pain starting at 20 degrees.  Left and right lateral flexion was to 20 degrees and left and right lateral rotation was to 25 degrees.  Upon repetitive use testing, her lumbar spine was not additionally limited in motion.  The examiner noted that the Veteran had mild tenderness over the mid-lower back, but no muscle spasms.  Muscle strength was also normal.  The examiner further indicated that the Veteran did not have radiculopathy or IVDS.  

Pursuant to the Board's remand, the Veteran was afforded a VA spine and neurological examination in December 2013.  The examiner diagnosed lumbosacral strain and degenerative joint disease of the lumbar spine.  During the evaluation, the Veteran reported that she experienced back pain about 1 to 2 times per week lasting a few hours at a time.  She denied any radicular symptoms or being diagnosed with degenerative disc disease of the lumbar spine.  She did state that if she sat for a prolonged period of time, her toes may go slightly numb, but this resolved with standing up and walking. The examiner noted that this positional numbness was a normal symptom and not associated with any radiculopathy or neuropathy.  The examiner further noted that the Veteran also did not describe any symptoms of IVDS during the examination.  The Veteran did report flare-ups (severe pain) with prolonged walking.  

Upon range of motion testing, flexion of the lumbar spine was to 70 degrees with pain starting at 70 degrees.  Extension was limited to 20 degrees with pain at 20 degrees.  Right and left latera flexion was limited to 20 degrees and right and left lateral rotation was limited to 30 degrees.  Repetitive-use testing did not show any decreased range of motion of the lumbar spine.  The examiner also noted that the Veteran did not have muscle spasms or localized tenderness.  The examiner noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran also did not have IVDS.  

Regarding any neurological disorder, the examiner noted that the Veteran did not have any abnormal neurological signs or symptoms on examination or during the May 2013 VA examination.  The Veteran also denied being diagnosed with any disc problem of her lower back and denied any specific radicular symptoms.  The examiner stated that there was no evidence of the symptoms of IVDS noted in the September 2012 examination.  

Based on the above, a 20 percent rating is warranted.  The April 2008 and September 2012 VA examination reports showed flexion of the lumbar spine limited to 60 degrees (when pain started).  Further, during the September 2012 VA examination, the lumbar spine was limited to 50 degrees of flexion after repetitive-use testing.  As such, a 20 percent rating is more nearly approximated for the Veteran's lumbar spine disability as forward flexion of the thoracolumbar spine was limited to, at worst, 50 degrees (i.e., greater than 30 degrees but not greater than 60 degrees). 

The Board further finds that a rating in excess of 20 percent is not warranted.  As noted above, the next higher 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or, unfavorable ankylosis of the entire thoracolumbar spine.  The evidence of record demonstrates that the Veteran's lumbar spine has been limited to, at worst, 50 degrees with no evidence of unfavorable ankylosis of the entire thoracolumbar spine.  For these reasons, a rating in excess of 20 percent for the lumbar spine disability is not warranted for the entire initial rating period on appeal.

With respect to IVDS, although the September 2012 VA examiner diagnosed the Veteran with IVDS and noted that she had at least 6 weeks of incapacitating episode, the evidence does not show that the Veteran required bed rest prescribed by a physician and treatment by a physician.  Further, as noted by the December 2013 VA examiner, the Veteran did not have IVDS.  The Veteran denied being diagnosed with any disc problem of her lower back and the examiner stated that there was no evidence of the symptoms of IVDS noted in the September 2012 examination.  For these reasons, the weight of the evidence of record does not show that the Veteran has IVDS and that she has been prescribed bed rest by a physician.  Therefore, a higher rating is not warranted under the IVDS Formula.

The Board has also considered the Veteran's reported impairment of function, such as back pain, and has considered additional limitations of motion due to pain.  Even considering additional limitation of motion or function of the lumbar spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence still does not show that the lumbar spine disability more nearly approximates the criteria for higher ratings.

Moreover, the Board has considered whether separate evaluations for neurological disabilities are warranted.  As instructed by Note (1) to the General Rating Formula, associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  The September 2012 VA examiner indicated that the Veteran had radiculopathy of the sciatic nerve; however, the weight of the evidence, including the May 2013 and December 2013 VA examination reports, show that she did not have radiculopathy or other radicular signs or symptoms.  

The December 2013 VA examiner noted that the Veteran did not have any abnormal neurological signs or symptoms on examination or during the May 2013 VA examination.  She also denied being diagnosed with any disc problem of her lower back and denied any specific radicular symptoms.  She also specifically denied any radicular symptoms or being diagnosed with DDD of the lumbar spine.  Although she stated that if she sat for a prolonged period of time, her toes may go slightly numb, the examiner noted that this positional numbness was a normal symptom and not associated with any radiculopathy or neuropathy.  For these reasons, separate ratings for a neurological abnormality associated with the lumbar spine are not warranted.

Accordingly, a 20 percent rating, but no higher, for the Veteran's lumbar spine disability is warranted for the entire initial rating period on appeal.  

Right and Left Ankle Disabilities

The Veteran contends that her bilateral ankle disability is more severe than what is contemplated by the currently-assigned 10 percent ratings.  The ankle disabilities have been rated under DCs 5271-5024 for limitation of motion of the ankle due to tenosynovitis. 

DC 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling. Marked limitation of motion of the ankle is rated as 20 percent disabling.  A 20 percent evaluation is the highest warranted for limitation of motion of the ankle.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Words such as "slight," "moderate," and "marked " are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased rating. 
38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Upon review of all the evidence of record, lay and medical, for the entire initial rating period on appeal, the Veteran's bilateral ankle disability did not manifest with marked limitation of motion.

In an April 2008, VA examination, the Veteran reported pain in both ankles.  Upon physical examination, the examiner noted no deformity of the ankles, but the ankles were tender to palpation of the anterior talofibular ligament.  Range of motion bilaterally was from 0 to 20 degrees in dorsiflexion and from 0 to 45 degrees in plantar flexion.  Painful motion was noted.  

In a September 2012 VA examination, the Veteran reported frequent episodes of swelling and lateral ankle pain.  She had increased pain with walking or standing for prolonged periods of time.  Flare-ups included increased pain and swelling.  Range of motion testing revealed plantar flexion of the right ankle to 30 degrees and dorsiflexion to 15 degrees.  In the left ankle, plantar flexion was limited to 45 degrees and dorsiflexion was limited to 20 degrees.  Repetitive use testing did not show any decreased range of motion of either ankle.  There was no ankylosis of either ankle.  She used ankle braces for stability and support.  After reviewing X-rays of the ankles, the examiner noted that the left ankle appeared unremarkable.  The right ankle demonstrated some mild anterior tibiotalar degenerative changes.  

Based on the above, the Veteran's right or left ankle disabilities have manifested, at worst, dorsiflexion to 15 degrees (20 degrees is normal).  Plantar flexion of both ankles has been, at worst, limited to 30 degrees (45 degrees is normal).  Further, the September 2012 VA examiner specifically noted that the left ankle appeared unremarkable.  The right ankle demonstrated some mild anterior tibiotalar degenerative changes.  As the evidence does not more nearly approximate "marked" limitation of motion of either ankle, the bilateral ankle symptoms are adequately contemplated by the currently-assigned 10 percent ratings.  

The Board has also considered the Veteran's reported impairment of function, such as ankle pain, and has considered additional limitations of motion due to pain.  Even considering additional limitation of motion or function of the ankles due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence still does not show that the ankle disabilities more nearly approximates the criteria for higher ratings.  Repetitive use testing during the September 2012 VA examination report did not show any decreased range of motion of either ankle.  

The Board has considered whether any other diagnostic codes pertaining to the Veteran's right or left ankle are applicable in this case.  A separate or higher rating is not warranted under DCs 5270 or 5272 because she has never demonstrated or been diagnosed with ankylosis of the ankles.  She has also never been diagnosed with malunion of the os calcis or astragalus or ever underwent astragalectomy, thus, DCs 5273 and 5274 are not for application in this case.

For these reasons, a rating in excess of 10 percent for right and left ankle disabilities is not warranted for the entire initial rating period on appeal.  


Right Knee Disability

The Veteran is in receipt of a 10 percent rating for her service-connected right knee disability.  Although currently rated under DC 5260-5010 for limitation of motion due to arthritis; she maintains that her right knee disability is more severe than what is contemplated by the currently-assigned 10 percent rating.

Arthritis due to trauma is evaluated pursuant to DC 5010, which, in turn provides that such arthritis should be rated as degenerative arthritis.  Under DC 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  

When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, DCs 5260, 5261.
VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under DCs 5260 and 5261. VAOPGCPREC 9-2004 (2004). DC 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, DC 5257.

VA's General Counsel has held that a veteran who has arthritis and instability in his knees may receive separate ratings under DCs 5003 and 5257.  See VAOPGCPREC 23-97 (1997).  The VA General Counsel subsequently held that separate ratings are only warranted in these types of cases when a veteran has limitation of motion in his knees to at least meet the criteria for a zero-percent rating under DCs 5260 or 5261, or (consistent with DeLuca and 
38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing the veteran experiences painful motion attributable to his arthritis.  See VAOPGCPREC 9-98 (1998).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, at 204-7.

Upon review of all the evidence of record, lay and medical, for the entire initial rating period on appeal, the Veteran's right knee disability has been manifested by degenerative changes with flexion, at worst, to 100 degrees and normal extension, without instability.

In an April 2008 VA examination, the examiner performed a physical examination and noted that there was no swelling, effusion or ligament instability of the right knee.  Range of motion testing showed flexion to 130 degrees, with pain from 100 to 130 degrees.  Extension was normal to 0 degrees.  

The evidence also includes a September 2012 VA examination where the Veteran reported right knee swelling and increased pain during flare-ups.  Range of motion testing was not conducted.  The examiner noted that the Veteran did not have medial-lateral instability of the right knee.  There was also no evidence of recurrent patellar subluxation or dislocation.  She did not have a meniscus condition or joint replacement surgery.  It was noted, however, that she used a brace and cane.  

In a May 2013 VA knee examination, the Veteran reported daily right knee pain, with increased pain with prolonged standing and walking.  Range of motion testing showed flexion to 110 degrees, with pain at 110 degrees.  Extension was normal to 0 degrees with no objective evidence of pain.  Repetitive-use testing did not reveal any decreased range of motion.  There was also no medial-lateral ligament instability.  There was also not evidence of recurrent patellar subluxation or dislocation.  She did not have a meniscus condition or joint replacement surgery.  The examiner noted that the Veteran used a cane for low back and right knee pain.    

Based on the evidence of record, an evaluation in excess of 10 percent for the Veteran's right knee disability is not warranted.  As mentioned above, normal range of motion in a knee joint is from 0 to 140 degrees.  Even considering pain, right knee flexion was, at worst, to 100 degrees.  She also had full right knee extension during all examinations.  Accordingly, a higher initial rating in excess of 10 percent is not warranted under DCs 5260, 5261.

Further, a higher or separate rating is also not warranted under DC 5257 which provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee.  In the present case, the VA examinations discussed above noted that the Veteran's right knee was stable with negative ligament stability tests. As such, the Veteran does not have instability of the right knee and a higher or separate evaluation under DC 5257 is not warranted. 

The Board has also considered other diagnostic codes relating to the Veteran's right knee; however, they are not applicable.  For example, upon review of the claims file, the record does not demonstrate evidence of ankylosis of the knee (DC 5256); dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion (DC 5258); impairment of the tibia and fibula (DC 5262); or genu recurvatum (DC 5263).  As such, a separate or higher rating for the right knee is not warranted under any of these diagnostic codes.

The Board has also considered whether a higher rating is warranted based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, at 204-7.  Here, the Veteran complained of pain and increased pain with prolonged standing and walking.  The May 2013 VA examiner indicated, however, that after repetitive range of motion, there was no increased pain and no change in range of motion.  Even considering the Veteran's reports of pain, right knee extension was normal and flexion was, at worst, 100 degrees.

For these reasons, the weight of the evidence is against a grant of a rating in excess of 10 percent for the right knee disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply. 

Hypertension

The Veteran essentially contends that her hypertension is manifested by symptomatology more nearly approximating a rating in excess of the current noncompensable (zero percent) rating assigned under DC 7101.  

For hypertensive vascular disease, with diastolic pressure of predominantly 100 or more, or with systolic pressure predominantly 160 or more, or where continuous medication is shown necessary for the control of hypertension with a history of diastolic blood pressure predominantly 100 or more, a 10 percent rating is assigned. With diastolic pressure predominantly 110 or more, or with systolic pressure predominantly 200 or more, a 20 percent rating is warranted. With diastolic pressure predominantly 120 or more, a 40 percent rating is warranted.  

The Board has reviewed all of the evidence of record, both lay and medical, and finds that the Veteran's hypertension symptomatology does not more nearly approximate that required for a 10 percent rating under DC 7101 for the entire initial rating period under appeal.  The record indicates that her hypertension is controlled by medication.  In reviewing treatment records for the entire initial rating period on appeal, post-service medical professionals have recorded several blood pressure readings since her discharge from service; however, of those blood pressure readings, none have indicated diastolic pressure of 100 or more, or systolic pressure of 160 or more.

Next, in an April 2008 VA examination, the examiner noted that the Veteran's hypertension was being controlled with medication.  Upon physical examination, her blood pressure was 133/83, 128/89, and 128/85.  The evidence also includes a September 2012 VA examination report.  The examiner noted that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  Current blood pressure was noted as 134/72, 137/89, and 123/68.   

Post-service treatment records have been reviewed, but do not show a history of diastolic blood pressure predominantly 100 or more.  In a June 2013 VA health annual evaluation note, the Veteran's blood pressure was 129/73.  In a July 2010, the blood pressure was 120/90, in December 2010 it was 110/80, and in January 2011 it was 110/78.

For these reasons, the Veteran's hypertension symptomology does not more nearly approximate diastolic pressure of 100 or more, or systolic pressure of 160 or more.  Moreover, although she takes continuous medication for the control of hypertension, the weight of the evidence does not demonstrate a history of diastolic blood pressure predominantly 100 or more. 

Therefore, a compensable rating is not warranted.  Because the preponderance of the evidence is against a compensable rating for the service-connected hypertension for the entire initial rating period under appeal, the benefit of the doubt doctrine is not for application. 

With respect to all of the claims, the Board has also considered the Veteran's lay statements that her disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses. Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which these disabilities are evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disabilities and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  

As such, these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the benefit of the doubt rule is not applicable and the appeals are denied.

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of referral for an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes such as pain, limitation of motion, weakness, swelling, and the use of medication to treat hypertension and the findings made by the various medical professionals, such as pain and limitation of motion (lumbar spine, ankles, knees), ambulation (lumbar spine), absence of atrophy or abnormal posture (lumbar spine), numbness and tingling (lumbar spine), weakness (lumbar spine), muscle spasms (lumbar spine), absence of deformity (ankles), swelling (ankles, knee), absence of instability (knee), absence of subluxation or dislocation (knee), blood pressure readings (hypertension), and use of medication (hypertension), are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as pain, range of motion testing, neurological abnormalities, incapacitating episodes of IVDS (lumbar spine), pain and range of motion testing (ankles), pain, range of motion testing, swelling, muscle spasm (knee), and diastolic and systolic blood pressure readings and use of medication (hypertension).  Mauerhan, 16 Vet. App. at 443. 

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  Her contentions have been limited to those discussed above, i.e., that her hypertension and orthopedic disabilities (lumbar spine, ankles, and right knee) are more severe than is reflected by the assigned ratings.  In view of the circumstances, the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Further, a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes, however, that the evidence demonstrates that the Veteran is currently employed full-time.  See May 2013 VA PTSD examination report.  As such, the issue of TDIU is not raised by the record.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide. VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Because this appeal arises from the Veteran's disagreement with the initial ratings following the grant of service connection for her disabilities, no additional notice is required.  The courts have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The service treatment records, post-service treatment records, and the Veteran's statements are associated with the record.  Further, she was afforded VA examinations in April 2008, September 2012, May 2013, and December 2013 to assist in determining the nature and severity of her service-connected disabilities currently on appeal.  As the VA medical examination reports were written after an interview with the Veteran, an examination, contain findings regarding the severity of her disabilities, and discuss the relevant rating criteria, the examination reports are adequate for rating purposes.  Under these circumstances, there is no duty to provide an additional medical examination or opinion.  

In view of the foregoing, VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Further, neither the Veteran nor her representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial rating of 20 percent, but no more, for lumbosacral spine degenerative facet arthritis and spondylosis is granted, subject to the law and regulations governing the payment of monetary benefits.  

An initial rating in excess of 10 percent for a right ankle sprain is denied.

An initial rating in excess of 10 percent for a left ankle sprain, status post fracture, is denied.

An initial rating in excess of 10 percent for right knee degenerative arthritis and patellofemoral syndrome is denied.

An initial compensable rating for hypertension is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


